Burnett, J., delivered the opinion of the Court—Terry, C. J., concurring.
The confirmation of the city title by the United States Land *540Commissioners, and the dismissal, by the Attorney-General of the United States, of the appeal from their decision, has settled that no title to lands, within the limits of that city can hereafter be acquired from the United States. It also follows that any title accruing to individuals, since the seventh July, 1846, must have been derived from the local authorities of the city.
The only point made by the defendant is, that the premises in dispute lie within two hundred varas of the water-line of the bay, and that, under the laws of Mexico, the alcalde could not make any grant of lots within that distance.
But from the proofs in the case, it appears that the lot in question was not situated within the limits intended by the regulations then applicable to the pueblo of San Francisco, although the lot is within two hundred varas of the water-line. These regulations had reference only to a part of the present city front, and did no't embrace the lot in question.
It is unnecessary to express any opinion as to whether those regulations had any force after the seventh July, 1846.
Judgment affirmed.